COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Daniel Wayne Curtis v. The State of Texas

Appellate case number:      01-15-01017-CR

Trial court case number:    1960764

Trial court:                County Criminal Court at Law No. 11 of Harris County

       This case was abated and remanded to the trial court based on the court reporter’s
failure to file the reporter’s record in this appeal. On July 20, 2016, the court reporter,
Elizabeth Cordova, filed the reporter’s record with exhibits. Accordingly, we withdraw
our July 19, 2016 abatement order, and reinstate this case on the Court’s active docket.
      Appellant’s brief is due to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: August 2, 2016